Title: To Thomas Jefferson from William H. Cabell, 20 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond Aug: 20. 1807.
                        
                        Your favor of the 11th. on the subject of the Volunteers, was not received until yesterday—I feel myself much
                            indebted to you for the trouble you have been pleased to take in the solution of the questions propounded in my letter of
                            the 7th. The difficulties I experienced, related principally to the appointment of the Majors and Colonels—Those relating
                            to Captains yeelded to my own mature reflection on the subject, as you will have seen by my letter of the 11th. But my
                            doubts as to the propriety of issuing commissions to Majors & Colonels, have been removed by your letter only—I am
                            happy clearly to perceive, and freely to acknowledge my error; & I most sincerely thank you for the light you have
                            afforded me on this subject—Commissions will be immediately issued for the Majors & Colonels—I am sorry, however, to
                            observe that some Militia officers, in this place and it’s vicinity, are using all their efforts to defeat the plans by
                            rendering it unpopular—It would be illiberal to ascribe such conduct to wounded pride; but, one thing is certain. that
                            none but officers object to it, & the only objections are those which arise from the circumstance of a supposed bearing
                            it may have on the rank of the existing officers—It will, however, succeed in spite of all opposition, & the example
                            will, I hope, be followed by others—
                        In consequence of the letter of the Secretary of War, urging the encouragement of Volunteer associations, I
                            deemed it necessary to issue additional General orders, which I did on the 15th. I am happy to find that the course I have
                            pursued is the one recommended in your letter—as they have not yet appeared in the papers, and as I know you feel an
                            interest in everything relating to this subject, I take the liberty to enclose you a copy. 
                  Accept assurances of my highest
                            respect & esteem.
                        
                            Wm H: Cabell
                            
                        
                    